

EASTMAN KODAK COMPANY
2013 OMNIBUS INCENTIVE PLAN


Award Agreement


This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options” or the “Award”) by the Company under the Eastman Kodak Company 2013
Omnibus Incentive Plan (the “Plan”), as indicated below.  The Award is subject
to all other terms set forth in the Plan and this Award Agreement.  Capitalized
terms not defined in this Award Agreement have the meanings given to them in the
Plan.


Name of Grantee: 
_____________________________                                                     


Grant Date:                                                      


Number of Options:   ___________________________   with an Option Price
of ___________________                                                               


Vesting Schedule:


Vesting Date
Percentage Vesting
 
33 1/3%
 
33 1/3%
 
33 1/3%



Option Terms
Vesting:


The Vesting Schedule for any Options awarded is set forth above under “Vesting
Schedule.”  The Options will only vest if the Grantee is continuously employed
by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise determined by the Committee,
any unvested Options will be forfeited upon any termination of employment.


Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.


Exercise:


No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.


Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

 
1

--------------------------------------------------------------------------------

 

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:


 
(i)
in cash or its equivalent (e.g., by cashier’s check);



 
(ii)
to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee;



 
(iii)
any combination of the foregoing; or



 
(iv)
in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.



Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him or her,
or Shares to be received from his or her exercise of this Option and such
payment involves a fraction of a Share, the remaining fraction of such Share
shall be redeemed by the Company and the Company shall pay the Grantee the Fair
Market Value of such fractional Share in cash in lieu of issuing such fractional
Share.


Expiration Date:


Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.


General Terms


Withholding:


Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Award or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with this Award.


Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:


 
(i)
by having the Company withhold Shares; or



 
(ii)
through an independent broker-dealer arrangement to sell a sufficient number of
Shares;



in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

 
2

--------------------------------------------------------------------------------

 



Grantee Rights:


The Grantee will not have any of the rights of a shareholder with respect to the
Shares covered by the Award, whether or not vested, until such Shares are
actually issued and delivered to the Grantee.


Change of Control:


Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Award if and to the extent that the Award is outstanding at the
time of the Change of Control.


Transferability:


Except as otherwise provided by the Plan, the Award is not in any manner subject
to alteration, anticipation, sale, transfer, assignment, pledge or encumbrance.


No Right to Continued Employment:


The Grantee’s receipt of the Award does not give the Grantee a right to remain
in the employment of the Company.


Data Privacy:


By accepting the Award, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Award, as well as with any third-party engaged by the Company to
administer the Plan and the Awards granted under the Plan.


Amendment:


Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.


Miscellaneous


The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intentions, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Award in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the Award
or payments made under this Award Agreement, or that such tax treatment will
apply to or be available to the Grantee.

The Award (either at the time of vesting or exercise, or otherwise) will not be
includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.


The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Award.


By accepting the Award, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

 
3

--------------------------------------------------------------------------------

 
